Exhibit 12.1 RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth our historical ratio of earnings to fixed charges, or deficiency of earnings, for each of the periods indicated: Fiscal Year Ended February 28, March 1, March 2, February 25, February 26, Ratio of earnings to fixed charges (1) 7.25x 9.32x 9.93x 11.39x 9.86x For purposes of calculating these ratios: (i) “earnings” consist of the sum of: (x) our pretax income from continuing operations and (y) fixed charges; and (ii) “fixed charges” consist of interest expense and the portion of rental expenses considered to represent an interest factor.
